FILED
                            NOT FOR PUBLICATION                             FEB 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10302

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00398-SBA

  v.
                                                 MEMORANDUM *
DANIEL RAMSEY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Daniel Ramsey appeals from his jury-trial conviction and 60-month sentence

for conspiracy to commit armed robbery, in violation of 18 U.S.C. § 371. Pursuant

to Anders v. California, 386 U.S. 738 (1967), Ramsey’s counsel has filed a brief




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided Ramsey with the opportunity to file a pro se

supplemental brief. Ramsey has filed a pro se brief and the government has filed

an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    10-10302